Appeal by the defendant from a sentence of the Supreme Court, Queens County (Blackburne, J.), imposed March 29, 2000.
Ordered that the appeal is dismissed.
The Supreme Court sentenced the defendant to a determinate prison term of eight years. Neither the sentencing minutes nor the court’s order of commitment mention the imposition of any period of postrelease supervision. Therefore, the sentence appealed from does not include any period of post-release supervision (see Hill v United States ex rel. Wampler, 298 US 460 [1936]; Earley v Murray, 451 F3d 71 [2006], reh denied 462 F3d 147 [2006]; but see People v Sparber, 34 AD3d 265 [2006]). As the defendant does not raise any challenge to the sentence actually imposed, his appeal must be dismissed. Crane, J.E, Ritter, Fisher and Covello, JJ., concur.